DETAILED ACTION
This communication is a Final Office Action in response to the amendment filed 02/11/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 11-15, 18-20 have been amended. Claims 1-20 are currently pending in the application and have been examined.
Response to Amendment
The amendment filed 02/11/2022 has been entered. 
The amendment is sufficient to overcome the previous objection of claims 11 and 18.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
Applicant submits on page 10 of the remarks that the claims are patent eligible because they do not recite a method of organizing human activity. Examiner respectfully disagrees and notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) and under step 2A of the analysis of claims per the Alice framework, if a claim limitation covers managing personal behavior or relationships or interactions between people or business relations, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, the use of computer components, including training a machine learning model to send and receive information related to a service provider and display a recommendation to a user does not achieve a technological improvement resort as argued by Applicant. 
Applicant submits on page 12 of the remarks that the claims integrate the purported judicial exception into a practical application. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system.
Regarding Applicant arguments that the claim elements provide core features that improve the relevant technology. Examiner respectfully disagrees and notes that in order to determine if an invention improves the functioning of a computer or other technology and integrate the judicial exception into a practical application, while the courts have not provided an explicit test for this consideration, MPEP 2106.04(a) and 2106.05(a) provide guidance, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement; second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. When looking at the specification, there is no explicit disclosure that the claimed invention would be recognized as improving a computer technology but rather improving a process to send/receive and display information.  
	Applicant submits on page 15 of the remarks that the claims amount to significantly more than the purported judicial exception. Examiner respectfully disagrees and notes that when determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims are not specially programmed computer or computer elements and the claim merely recites the use of a generic computer to perform generic computer functions of storing and transmitting data. These generic computer functions do not integrate the abstract idea into a practical application and do not recite significantly more than the judicial exception.
Claim Rejections 35 U.S.C. § 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-20, the independent claims (claims 1, 11 and 18) are directed, in part, to a method, a system and a non-transitory computer-readable device for recommending a service provider. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-10 are directed to a method comprising a series of steps which falls under the category of a process, claims 11-17 are directed to a system which falls under the category of a machine, claims 18-20 are directed to a non-transitory computer readable device which falls under the category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes business relations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to training a machine-learning model using a history of prior financial transactions of a service; receiving, …a search request including a service requested by a user and a location for the requested service; retrieving…prior financial transactions of the user purchasing the service and the history of prior financial transactions of the service in the location; determining, based on the retrieved prior financial transactions of the user, a preference of the user related to the service; applying the preference to the trained machine-learning models outputting… a recommended service provider such that service providers in the location having a higher ratio of tip-to-price relative to other providers for the service in the location, as specified in the history of prior financial transactions of a plurality of users, are more likely to be recommended than service providers having a lower ratio of tip-to-price relative to the other providers, as specified in the history of prior financial transactions; and providing a visual display of the recommended service provider…; wherein at least one of the training, receiving, retrieving, determining, applying, outputting, and providing are performed by one or more computing devices. If a claim limitation, under its broadest reasonable interpretation, covers business relations, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a machine learning model”; “a user interface”; “a user’s device”; “a database”; “a model trained”; “a user’s device”; “a database”; “a recommendation engine”; “one or more computing devices”; “a system”; “a memory”; “at least one processor”; “a non-transitory computer-readable device”. These additional elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figure 1 and related text and [0049-0061] to understand that the invention may be implemented in a generic environment that “Various embodiments may be implemented, for example, using one or more computer systems, such as computer system 500 shown in FIG. 5. One or more computer systems 500 may be used, for example, to implement any of the embodiments discussed herein, as well as combinations and sub-combinations thereof. Computer system 500 may include one or more processors (also called central processing units, or CPUs), such as a processor 504. Processor 504 may be connected to a communication infrastructure or bus 506. [0051] Computer system 500 may also include user input/output device(s) 503, such as monitors, keyboards, pointing devices, etc., which may communicate with communication infrastructure 506 through user input/output interface(s) 502. One or more of processors 504 may be a graphics processing unit (GPU). In some embodiments, a GPU may be a processor that is a specialized electronic circuit designed to process mathematically intensive applications. The GPU may have a parallel structure that is efficient for parallel processing of large blocks of data, such as mathematically intensive data common to computer graphics applications, images, videos, etc. Computer system 500 may also include a main or primary memory 508, such as random access memory (RAM). Main memory 508 may include one or more levels of cache. Main memory 508 may have stored therein control logic (i.e., computer software) and/or data. Computer system 500 may also include one or more secondary storage devices or memory 510. Secondary memory 510 may include, for example, a hard disk drive 512 and/or removable storage device or drive 514. Removable storage drive 514 may be a floppy disk drive, a magnetic tape drive, a compact disk drive, an optical storage device, tape backup device, and/or any other storage device/drive. Removable storage drive 514 may interact with a removable storage unit 518. 
Removable storage unit 518 may include a computer usable or readable storage device having stored thereon computer software (control logic) and/or data. Removable storage unit 518 may be a floppy disk, magnetic tape, compact disk, DVD, optical storage disk, and/ any other computer data storage device. Removable storage drive 514 may read from and/or write 
to removable storage unit 518. Secondary memory 510 may include other means, devices, components, instrumentalities or other approaches for allowing computer programs and/or other instructions and/or data to be accessed by computer system 500. Such means, devices, components, instrumentalities or other approaches may include, for example, a removable storage unit 522 and an interface 520. Examples of the removable storage unit 522 and the interface 520 may include a program cartridge and cartridge interface (such as that found in video game devices), a removable memory chip (such as an EPROM or PROM) and associated socket, a memory stick and USB port, a memory card and associated memory card slot, and/or any other removable storage unit and associated interface. Computer system 500 may further include a communication or network interface 524. Communication interface 524 may enable computer system 500 to communicate and interact with any combination of external devices, external networks, external entities, etc. (individually and collectively referenced by reference number 528). For example, communication interface 524 may allow computer system 500 to communicate with external or remote devices 528 over communication path 526, which may be wired and/or wireless (or a combination thereof), and which may include any combination of LANs, WANs, the Internet, etc. Control logic and/or data may be transmitted to and from computer system 500 via communication path 526. Computer system 500 may also be any of a personal digital assistant (PDA), desktop workstation, laptop or notebook computer, netbook, tablet, smart phone, smart watch or other wearable, appliance, part of the Internet-of-Things, and/or embedded system, to name a few non-limiting examples, or any combination thereof. Computer system 500 may be a client or server, accessing or hosting any applications and/or data through any delivery paradigm, including but not limited to remote or distributed cloud computing solutions; local or on-premises software ("on-premise" cloud- based solutions); "as a service" models (e.g., content as a service (CaaS), digital content as a service (DCaaS), software as a service (SaaS), managed software as a service (MSaaS), platform as a service (PaaS), desktop as a service (DaaS), framework as a service (FaaS), backend as a service (BaaS), mobile backend as a service (MBaaS), infrastructure as a service (IaaS), etc.); and/or a hybrid model including any combination of the foregoing examples or other services or delivery paradigms. Any applicable data structures, file formats, and schemas in computer system 500 may be derived from standards including but not limited to JavaScript Object Notation (JSON), Extensible Markup Language (XML), Yet Another Markup Language (YAML), Extensible Hypertext Markup Language (XHTML), Wireless Markup Language (WML), MessagePack, XML User Interface Language (XUL), or any other functionally similar representations alone or in combination. Alternatively, proprietary data structures, formats or schemas may be used, either exclusively or in combination with known or open standards. In some embodiments, a tangible, non-transitory apparatus or article of manufacture comprising a tangible, non-transitory computer useable or readable medium having control logic (software) stored thereon may also be referred to herein as a computer program product or program storage device. This includes, but is not limited to, computer system 500, main memory 508, secondary memory 510, and removable storage unit 518 and 522, as well as tangible articles of manufacture embodying any combination of the foregoing. Such control logic, when executed by one or more data processing devices (such as computer system 500), may cause such data processing devices to operate as described herein.”
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Next, when the “machine learning” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity.  See, e.g., Balsiger et al., US 2012/0054642, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.”  See also, Djordjevic et al. US 2013/0018651, noting in paragraph [0019] that “As known in the art, a generative model can be used in machine learning to model observed data directly.” See also, Bauer et al., US 2017/0147941, noting at paragraph [0002] that “Problems of understanding the behavior or decisions made by machine learning models have been recognized in the conventional art and various techniques have been developed to provide solutions.”  Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claim.
Dependent claims 2-10, 12-17, 19-20 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0046634 (hereinafter; Grigg) in view of US Pub. No. 2019/0188739 (hereinafter; Champaneria); further in view of US Pub. No. 2010/0324985 (hereinafter; Kumar).
Regarding claims 1/11/18, Grigg discloses: 
A computer-implemented method for recommending a service provider, comprising; a system, comprising: a memory; (Fig. 2) and at least one processor coupled to the memory (Fig. 2) and configured to; a non-transitory computer-readable device having instructions stored thereon that when executed by at least one computing device, ([0041]; Fig. 2) cause the at least one computing device to perform operations comprising: [0063]; discloses making an intelligent, yet predicted offer recommendation to the user; [0091] discloses a user may add products or services to his/her watchlist by creating a search and then a recommendation list is provided based on these data. 
receiving via a user interface of a user's device, a search request including a service requested by a user and a location for the requested service; Fig. 2; [0044]; disclose a user interface; [0014] discloses matching the user based on location data; [0086] discloses the system may match offers from the directory to the location of the user, the transaction data of the user, and/or the watch list data of the user (i.e. search request). If the user has provided watch list data, the system may request an offer for the products on a user's watch list from a commercial partner in decision block 414. See at least figure 4.
retrieving, from a database, prior financial transactions of the user purchasing the service and the history of prior financial transactions of the service in the location; [0083] discloses The transaction data comprises the user's recent transactions and the user's transaction history. The user's recent transactions may be determined by recent transaction data; [0013] discloses determining user’s financial transaction history. 
determining, based on the retrieved prior financial transactions of the user, a preference of the user related to the service; [0083] discloses the transaction history may provide data to the system as to the user's 202 purchase preferences, merchant preferences, and the like.
providing a visual display of the recommended service provider to the user's device; Fig. 7; [0062]; [0070]; [0101] disclose displaying a recommendation on a user device and the user selecting the displayed offer.
wherein at least one of the training, receiving, retrieving, determining, applying, outputting and providing are performed by one or more computing devices. Fig. 2 discloses multiple computing devices; [0012]; [0015]; [0033]; [0080] disclose using computing devices, user’s mobile device to provide offers for products; a user or merchant device used to perform a transaction; the system receives an offer from the user to select; sending an offer to the mobile device of the user, the mobile device may receive an offer for products from merchants in close proximity.    
Although Grigg discloses recommending a service provider by receiving a search request from a user, Grigg does not specifically disclose service providers different tip to price ratios. However, Champaneria discloses the following limitations:
applying the preference to the trained machine-learning models outputting, by the recommendation engine, a recommended service provider such that service providers in the location having a higher ratio of tip-to-price relative to other providers for the service in the location, as specified in the history of prior financial transactions of a plurality of users, are more likely to be recommended than service providers having a lower ratio of tip-to-price relative to the other providers, as specified in the history of prior financial transactions; [0001] discloses specific tipping practices; Fig. 2; [0037] depicts another example of expected resource expenditure, local tipping practice. Here, resource expenditure prediction engine 134 may determine expected tipping percentages in a particular area by analyzing receipts, e.g., provided by receipt engine, for meals purchased in Florence and perhaps in the surrounding areas or even all of Italy. In some implementations, Sally may configure her preferences, e.g., by interacting with preference engine, so that only receipts for meals purchased by tourists in Italy, rather than receipts all meals purchased by anyone in Italy (tourists or locals), are examined, e.g., so that Sally will know what is expected of tourists; [0047] discloses particular tipping practices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods and system for providing offers to purchase products or services to a user of Grigg with the methods for identifying goods or services of potential interest to a user in order to obtain a statistic about resources expended by users to consume goods or services of a same class (Champaneria abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Grigg discloses recommending a service provider by receiving a search request from a user, Grigg does not specifically disclose using machine learning models. However, Kumar discloses the following limitations:
training a machine-learning model using a history of prior financial transactions of a service; [0029]; [0104]; [0243]; [0300] disclose the use of machine learning algorithms to provide recommendations.
by a recommendation engine that includes the machine- learning model, [0029]; [0104]; [0243]; [0300] disclose the use of machine learning algorithms to provide recommendations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods and system for providing offers to purchase products or services to a user of Grigg with the recommendation engine of Kumar in order to provide recommendations based on purchase behaviors (Kumar abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 2/12/19, Grigg discloses:
The method of claim 1; the system of claim 11; the non-transitory computer readable device of claim 18, wherein the outputting the recommended service provider comprises selecting the recommended service provider for the service based on an available account balance of the user. [0032] discloses a transaction may occur when a user performs an account balance query; [0068] discloses the POS system may be able to perform an account balance check; Fig. 7; [0062]; [0070]; [0101] disclose displaying a recommendation on a user device and the user selecting the displayed offer. 
Regarding claims 3/13/20, although Grigg discloses recommending a service provider by receiving a search request from a user, Grigg does not specifically disclose receiving an initial and updated charge based on tip. However, Champaneria discloses the following limitations:
The method of claim 1 further comprising; the system of claim 11, wherein the at least one processor is further configured to; the non-transitory computer-readable device of claim 19, wherein the at least one computing device performs further operations comprising, for each of the prior financial transactions of the plurality of users: receiving an initial charge and an updated charge for the service in the history of prior financial transactions; Fig. 2; [0037] discloses  The depicts another example of expected resource expenditure, local tipping practice. Here, resource expenditure prediction engine 134 may determine expected tipping percentages in a particular area by analyzing receipts, e.g., provided by receipt engine 122, for meals purchased in Florence and perhaps in the surrounding areas or even all of Italy.
and calculating a tip for the service in the prior history of financial transactions as a difference between the initial and updated charges. [0038] discloses an expected cost for a service (e.g. tip expected) may be determined by prediction engine.    
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods and system for providing offers to purchase products or services to a user of Grigg with the methods for identifying goods or services of potential interest to a user in order to obtain a statistic about resources expended by users to consume goods or services of a same class (Champaneria abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 4/14, although Grigg discloses recommending a service provider by receiving a search request from a user, Grigg does not specifically disclose a typical price and typical tip. However, Champaneria discloses the following limitations:
The method of claim 3, further comprising; the system of claim 13, wherein the at least one processor is further configured to determining a typical price and a typical tip based on a frequency of the initial charge and the tip for the service respectively in the history of prior financial transactions of the plurality of users. Fig. 2; [0037] depict another example of expected resource expenditure, local tipping practice. Here, resource expenditure prediction engine may determine expected tipping percentages in a particular area by analyzing receipts, e.g., provided by receipt engine, for meals purchased in Florence and perhaps in the surrounding areas or even all of Italy. In some implementations, Sally may configure her preferences, e.g., by interacting with preference engine, so that only receipts for meals purchased by tourists in Italy, rather than receipts all meals purchased by anyone in Italy (tourists or locals), are examined, e.g., so that Sally will know what is expected of tourists.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods and system for providing offers to purchase products or services to a user of Grigg with the methods for identifying goods or services of potential interest to a user in order to obtain a statistic about resources expended by users to consume goods or services of a same class (Champaneria abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 5/15, although Grigg discloses recommending a service provider by receiving a search request from a user, Grigg does not specifically disclose a typical price and typical tip. However, Champaneria discloses the following limitations:
The method of claim 4, further comprising; the system of claim 14, wherein the at least one processor is further configured to providing for display on the user's device the typical price and a recommended tip for the recommended service provider, wherein the recommended tip is determined based on the preference of the user and the typical tip. Fig. 2; [0037] depict another example of expected resource expenditure, local tipping practice. Here, resource expenditure prediction engine may determine expected tipping percentages in a particular area by analyzing receipts, e.g., provided by receipt engine, for meals purchased in Florence and perhaps in the surrounding areas or even all of Italy. In some implementations, Sally may configure her preferences, e.g., by interacting with preference engine, so that only receipts for meals purchased by tourists in Italy, rather than receipts all meals purchased by anyone in Italy (tourists or locals), are examined, e.g., so that Sally will know what is expected of tourists.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods and system for providing offers to purchase products or services to a user of Grigg with the methods for identifying goods or services of potential interest to a user in order to obtain a statistic about resources expended by users to consume goods or services of a same class (Champaneria abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 6/16, Grigg discloses:
The method of claim 1, further comprising; the system of claim 11, wherein the at least one processor is further configured to: determining a price range of the service for the plurality of service providers; and providing for display on the user's device the price range. [0101] discloses each merchant is providing an offer for different products with different offers associated with each product. For example, Product 2 is offered for 40% off its original price whereas Product 4 is being offered for 50% off.
Regarding claim 7, Grigg discloses:
The method of claim 1, wherein receiving the location comprises receiving the location in the search request from the user. [0011-0013] disclose providing offers to users based on products that the user previously requested and determining the user’s location by mobile device of the user. 
Regarding claim 8, Grigg discloses:
The method of claim 1, wherein receiving the location comprises receiving the location generated by a positioning sensor of the user's device.  [0013] discloses Location data may be established by the point-of-sale (POS) device, mobile device of the user, global positioning systems (GPS) data or accelerometer data.
Regarding claim 10, Grigg discloses:
The method of claim 1, further comprising providing for display an alert related to the service in the location. [0032] discloses a transaction may occur when an entity associated with the user is alerted.
Regarding claim 17, Grigg discloses:
The system of claim 11, wherein receiving the location comprises receiving the location in the search request from the user and receiving the location generated by a positioning sensor of the user’s device. [0011-0013] disclose providing offers to users based on products that the user previously requested and determining the user’s location by mobile device of the user; Location data may be established by the point-of-sale (POS) device, mobile device of the user, global positioning systems (GPS) data or accelerometer data.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigg in view of Champaneria, in view of Kumar; further in view of US Pub. No. 2011/0218855 (hereinafter; Cao).
Regarding claim 9, although Grigg discloses recommending a service provider by receiving a search request from a user, Grigg does not specifically disclose displaying a map with typical price of service in the location. However, Cao discloses the following limitations:
The method of claim 1, further comprises providing for display on the user's device a map of the plurality of service providers with respective typical price of the service in the location. [0036-0037] disclose concept maps that can be organized by location, prices or other parameters associated with a query. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods and system for providing offers to purchase products or services to a user of Grigg with the promotions offering based on query analysis of Cao in order to monitor consumer’s behavior or changes (Cao abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art is made of record but not relied upon:
US Pub. No. 2019/0139014 (Carlson et al.): discloses a system and method for providing consumer tip assistance as part of a payment transaction.
US Pub. No. 2010/0324985 (Kumar et al.): discloses methods and an apparatus to quantify and discover patterns in relationships between entities, such as products and customers, as evidenced by purchase behavior.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                        


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683